MEMORANDUM**
Jose Cristino Govea-Salazar, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals affirming an immigration judge’s decision denying his application for suspension of deportation. We have jurisdiction under 8 U.S.C. § 1252.
Our recent decision in Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108-09 (9th Cir.2003), forecloses Govea-Salazar’s contention that he had a “settled expectation” that he could apply for suspension of deportation rather than cancellation of removal because he filed an asylum application prior to the effective date of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.